Electronically Filed
                                                       Supreme Court
                                                       SCPW-16-0000477
                                                       01-AUG-2016
                                                       10:32 AM




                          SCPW-16-0000477


          IN THE SUPREME COURT OF THE STATE OF HAWAI'I



     FELIX DACANAY AS PERSONAL REPRESENTATIVE OF THE ESTATE

        OF ROGER ROXAS and THE GOLDEN BUDHA CORPORATION,

               a foreign corporation, Petitioners,


                                vs.


   THE HONORABLE KARL K. SAKAMOTO, JUDGE OF THE CIRCUIT COURT

    OF THE FIRST CIRCUIT, STATE OF HAWAI'I, Respondent Judge,


                               and 


   IMELDA MARCOS, AS PERSONAL REPRESENTATIVE OF THE ESTATE OF

FERDINAND C. MARCOS and IMELDA MARCOS, INDIVIDUALLY, Respondents. 



                       ORIGINAL PROCEEDING

                      (CIV. NO. 08-0522-02)


           ORDER DENYING PETITION FOR WRIT OF MANDAMUS

(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)


          Upon consideration of petitioners Felix Dacanay, as


personal representative of the Estate of Roger Roxas, and The


Golden Budha Corporation’s petition for writ of mandamus, filed


on June 17, 2016, the documents attached thereto and submitted in


support thereof, and the record, it appears that Petitioners fail


to demonstrate that they are entitled to the specific relief they


seek at this time.   Petitioners, therefore, are not entitled to

the requested writ of mandamus.    See Kema v. Gaddis, 91 Hawai'i

200, 204, 982 P.2d 334, 338 (1999) (a writ of mandamus is an

extraordinary remedy that will not issue unless the petitioner

demonstrates a clear and indisputable right to relief and a lack

of alternative means to redress adequately the alleged wrong or

obtain the requested action).   Accordingly,

          IT IS HEREBY ORDERED that the petition for writ of


mandamus is denied. 


          DATED: Honolulu, Hawai'i, August 1, 2016.

                                /s/ Mark E. Recktenwald


                                /s/ Paula A. Nakayama


                                /s/ Sabrina S. McKenna


                                /s/ Richard W. Pollack


                                /s/ Michael D. Wilson





                                  2